q'Ns
F
,

                                                                                       GLERK'
                                                                                            S OFFIGE U.S.Dl:m cOUr
                                                                                              AT DANVILLE,VA
                                                                                                   FILED

                               IN THE UN ITED STATES DISTRJCT COURT
                                                                                                SEP 2i 2219
                              FO R THE W ESTERN DISTM CT OF V IR GFN IA
                                         DA N V ILLE D IV ISION
                                                                                          BY
                                                                                           J
                                                                                            uL
                                                                                            :lI
                                                                                              A
                                                                                              kcet.nrrvcL
                                                                                                       LexRcl
                                                                                                            zjx '




       SAE HAN SHEET CO .,LTD .,     )
                                     )
                  Plaintiffl         )                       CaseN o.4:18cv00074
                                     )
                                     )                      M E M O R AN D U M O PIN IO N
                                      )
       COM M ONW EM TH LAMINATING AND )                     By:Hon.Jackson L.Kiser
       COATING,lNC.,eta1.,            )                        SeniorUnited StatesDistrictJudge
                                     )
                  Defendants.         )

              This m atter is before the Courton DefendantEastman Perform ance Film s'M otion to

       Dismiss.lLECF No.42.jThe motion was submitted on briefwithoutoralargllment.Ihave
       reviewed the pleadings,arguments,and relevantlaw.Forthe reasons stated herein,Iwillgrant

       theM otion to Dism issanddism issthiscase.

              Plaintiff Sae Han SheetCo.,Ltd.(çtplaintiff')isa South Korean company engaged in
       intemationalkade.DefendantEastmanPerformanceFilmstifastmarf'listheultimatesuccessor
       to Comm onwea1th Lam inating and Coating,a Virginia company which m ay have manufactured

       some or a1l the goods at issue in this case.The relevant factual allegations are relatively

       tmchangedfrom myprioropinion.(SeeM em.Op.pgs.1-3,Apr.11,2019 (ECFNo.342.)
              Asrelevantto the presentm otion,theLocalRulesofthiscourtprovide forfourteen days

       foraresponseto anymotion.SeeLocalCiv.R.14(c)(1).M oreover,thePretrialOrderissuedin
       this case states'
                       .



       1A lthough Eastm an Performance Film s was not technically a party to the cited motion to dism iss, it
       joined in thatmotion in itsentirety.(SeeMot.to Dismisspg.2,May 31,2019 EECF No.452.)By
       agreem entbetween the parties,the dism issed parties'M otion to Dism iss remained pending forEastm an
       PerformanceFilms.(SeeOrder!3,Sept.10,2019 EECFNo.71j.)
$*-N
e



                      Briefsin opposition m ustbefled within 14 daysofthe date ofthe
                      serviceofthemovant'sbrief(orwithin 14 daysofthisOrderisa
                      motion andbriefhavebeen servedpriorto thisOrder).EXCEPT
                      FOR GOOD CAUSE SHOW N IF BRIEFS IN OPPOSITION
                      T O TH E M O TIO N S ARE N OT FILED , IT W ILL BE
                      D EEM ED TH A T TH E M O TIO N IS W ELL TAK EN .

       (Order! 4,Jan.4,2019 (ECF No.24j.)The quoted languagefrom thePretrialOrderwasalso
       directly referenced in my prioropinion on a motion to dismiss.(M em.Op.pg.3 n.3,Apr.11,
       2019 EECFNo.342.)
              The presentM otion to Dismisszwasfiled on M ay 13, 2019 EECF No.42j;Plaintiffdid

       notfilearesponsein opposition untilJlme 3 (ECF No.481.Plaintiff'sresponse,therefore,was
       filed twenty-one days after the initialm otion and in plain violation of the LocalRules and

       PretrialOrder.Atno pointdid Plaintiffseek leaveto file alateresponse and,to date,ithasfailed

       toofferanyjustificationwhatsoeverforitslateresponse.
              A courthasthe authority to dism issan action ifapartyviolatesthecourt'sordersorlocal

       nzles.See,e.g.,C.H .v.Asheville City Bd.ofEduc.,No.1:12-CV-000377,2014 W L 1092290,at

       #1(W .D.N.C.M ay 18,2014).Ordinarily,Iwould notgrantamotion todismissmerelybecause
       aparty responded seven dayspastthe time setforth in theLocalRulesand thePretrialOrder.ln

       thepresentcase,however,Plaintiffw asserved with thePretrialOrderand expressly warned in a

       prior opinion thatlate filingsw ere notpermitted withoutthe express approvalofthe court.In

       contravention ofthatwarning,Plaintiffagain filed a lateresponseto aM otion to Dism iss.W hen

       corlfrontedwithDefendant'sresponseinwhichthetimelinessissuewasraised(seeECF No.50q,
       Plaintiff failed to seek leave of the courtto accept its late response and failed to offer any

       justificationforitsimproperfiling.
       2Although Eastman wasnotapartytothatM otion,itfileditsown M otionto Dismisson M ay 31.(ECF
       No.45.)By agreementofthe parties,however,Eastman's M otion to Dismiss was supplanted by the
       previously filed M otion to Dism iss.Accordingly,and w ith the consentofPlaintiff,the earlierM otion to
       DismissistLeoperativeoneatthispoint.                                   '
i




           CtW hen an actm ay or mustbe done within a specified tim e,the courtmay,for good

    cause,extend the tim e ...on motion m ade after tim e has expired if the party failed to act

    becauseofexcusableneglect.''Fed.R.Civ.P.6(b)(1)(B).M orethanthreemonthsafterthefact,
    Plaintiffhasfailed to file am otion asking the courtto extend thetim ein which itwaspennitted

    to file its response,and ithas failed to offer any justification to show that itsneglectwas
    excusable.Considering the totality ofthe circum stancesand PlaintiY sfailure to seek leave for

    itsactionsorofferanyjustiscation whatsoever,Defendant'sM otion toDismisswillbedeemed
    well-taken,theM otion willbegranted,and Plaintiffscomplaintwillbe dism issed.

           Theclerk isdirected toforward a copy ofthisOrderto al1cotmselofrecord.

           ENTERED this           day ofSeptember,2019.



                                                   .*                  ë

                                                EN1 R UNIT/D STAT SDISTRICT JUDGE
